Citation Nr: 1735515	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  12-01 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for right ear hearing loss.

2.  Entitlement to service connection for a right ear disorder, to include cholesteatoma, to also include as secondary to service-connected right ear hearing loss.

3.  Entitlement to service connection for vertigo, claimed as dizziness, to include as secondary to service-connected right ear hearing loss and cholesteatoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to October 1971.  This case comes before the Board of Veteran's Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin,

The Board has expanded the Veteran's cholesteatoma claim to encompass all right ear disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Board acknowledges that the Veteran has filed claims for prostate cancer and hypertension that were denied in a January 2017 rating decision.  In May 2017, the Veteran submitted a Notice of Disagreement.  To date, a Statement of the Case has not been issued.  In such cases, the Court of Appeals for Veterans Claims (Court) has held that the filing of a Notice of Disagreement initiates the appeal process, and that the failure of the RO to issue a Statement of the Case is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238, 239-41 (1999).  The Board recognizes that the RO is aware that a timely Notice of Disagreement has been submitted, and the Board assumes that the appropriate action is currently being taken.  Therefore, the Board declines to take jurisdiction over these issues at this time. 

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's bilateral hearing loss has been manifested by no worse than Level II hearing impairment in the right ear and Level I impairment in the non-service connected left ear.

2.  The Veteran's right ear cholesteatoma is not related to military service.

3.  The Veteran's vertigo is not related to military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for service connection for a right ear disorder, to include cholesteatoma, to also include as secondary to service-connected right ear hearing loss, have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

3.  The criteria for service connection for a vertigo, claimed as dizziness, to include as secondary to service-connected right ear hearing loss and cholesteatoma, have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records, and VA examinations are associated with the claims file.  VA audiology examinations were conducted in November 2009 and May 2016.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

The Veteran is seeking an initial compensable rating for his service-connected hearing loss. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In cases where the Veteran's claim arises from a disagreement with the initial rating following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is service connected for right ear hearing loss, but he has since disagreed with the initial assigned rating; a noncompensable rating was assigned under 38 C.F.R. § 4.85, DC 6100.  Ratings for hearing loss, which range from noncompensable to 100 percent, are based on an organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (Hz).  The degree of disability from service-connected hearing loss is rated based on 11 auditory acuity levels with Level I, representing essentially normal acuity, through level XI, representing profound deafness.  See 38 C.F.R. § 4.85.

An alternative rating method may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, when the pure tone threshold is 30 decibels or less at 1,000 Hz, or 70 decibels or more at 2,000 Hz.  38 C.F.R. § 4.86.  VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa based on whichever results in the higher numeral.  Id.  In hearing loss rating cases, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Applicable to this case, if service connection is in effect for a hearing loss disability for only one ear, in order to determine the percentage disability rating under Table VII, the non-service-connected ear is assigned a Roman numerical designation for hearing impairment of I.  38 C.F.R. § 4.85(f) (2016).

The Veteran contends that with background noise, he may not hear and understand what is being discussed.  If the television is on, he is unable to hear his wife talking to him.  He has trouble hearing at sporting events as well.

However, based on the evidence of record, the Board determines that a compensable rating for right ear hearing loss is not warranted.  

The Veteran underwent audiological testing in July 2009, November 2009, and May 2016.  On a July 2009 private audiological evaluation, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
30
35
45
60
43
LEFT
20
15
15
20
18

Speech audiometry revealed speech recognition ability of 100 bilaterally.  Applying these values to Table VI, the Veteran exhibits Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Applying these results to Table VII, a noncompensable rating is for application.

The Veteran was evaluated during a VA audiological examination in November 2009.  At the examination, he reported that he had difficulty hearing.  On the authorized audiological evaluation, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
35
30
40
50
39
LEFT
20
20
15
15
18

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  The examiner concluded that pure tone testing revealed a mild to moderate conductive loss through 4000 Hertz sloping to a severe loss at 6000 Hertz and 8000 Hertz in the right ear.  The examiner also concluded that the left ear indicated normal hearing with a mild loss at 8000 Hertz.  Applying these values to Table VI, the Veteran exhibits Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Applying these results to Table VII, a noncompensable rating is for application.

The Veteran was reevaluated during a VA audiological examination in May 2016.  At the examination, he reported that he had difficulty hearing through background noise.  On the authorized audiological evaluation, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
35
40
55
70
50
LEFT
20
20
25
20
21

Speech audiometry revealed speech recognition ability of 90 percent bilaterally.  The examiner concluded that pure tone testing revealed mixed hearing loss in the right ear and sensorineural hearing loss in the left ear.  Applying these values to Table VI, the Veteran exhibits Level II hearing loss in the right ear and Level I hearing loss in the left ear.  Applying these results to Table VII, a noncompensable rating is for application.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his hearing loss is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his hearing loss according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Based on the above evidence, the Board finds that a compensable rating is not warranted for the Veteran's right ear hearing loss disability.  As such, the appeal is denied.

Service Connection

The Veteran is claiming entitlement to service connection for a right ear disorder and vertigo.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Based on the evidence of record, the Board determines that service connection for a right ear disorder and vertigo are not warranted.  The Veteran's entrance examination is absent of any complaints regarding a right ear disorder or vertigo.  With regards to his vertigo, service treatment records do not reflect complaints of, treatment for, or a diagnosis related to any diagnosed ear disorder.  The Board acknowledges that service treatment records reflect a right earache in February 1968 that was diagnosed as serious otitis.  However, it does not appear that this one-time ear infection is representative of a chronic disorder.  Significantly, his separation examination is absent of any complaints of or observed symptoms related to a right ear disorder or vertigo.

In fact, the post-service evidence does not reflect symptoms related to his disorders until April 1989, when he received right ear surgery, and February 1996, when the Veteran complained of dizziness.  The Board emphasizes that because he left service in October 1971, it was not until approximately 18 years later that he complained of right ear symptoms and 25 years later that he complained of vertigo.  Therefore, continuity is not established based on the clinical evidence of record.

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  In this regard, while the Veteran is not competent to diagnose an atopic disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board finds that the Veteran has not specifically asserted that he has suffered from a right ear disorder and vertigo since military service.  Instead, by his own admission, he only started noticing problems with his right ear and vertigo in the late 1970s, which is several years after military service.  Therefore, the Board finds that continuity is not established based on the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between his right ear disorder and vertigo with his military service.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's disorders to active duty, despite his contentions to the contrary.

Initially, the Board concedes that the Veteran's physician suspects that the Veteran's right ear disorder was present upon discharge of service and possibly even predated service based on the size of the cholesteatoma.  However, the physician never explained how he could retroactively diagnose a cholesteatoma to an exacting degree 18 years after discharge and 22 years after induction.  The physician utilized words such as "suspect" and "probably" in his opinion, but the Board requires a higher standard of evidence.  For example, if the Board determines that the cholesteatoma pre-existed service, it would have to make its finding based on clear and unmistakable evidence.  For the foregoing reasons, the Board does not find the physician's opinion convincing and assigns it little probative value.  

In contrast with the Veteran's physician, the examiner who conducted the November 2009 VA examination opined that it is less likely than not that his right ear disorder is related to service.  The examiner concluded that at most, the Veteran seemed to have had a little trouble with his right eustachian tube during military service.  However, it appears that this was an acute event with a sore throat and right earache of a few days' duration.  Typically, the finding of a right serous otitis media would be considered to be part of an acute upper respiratory infection rather than strong evidence for underlying chronic Eustachian tube dysfunction.  The Board finds that the examiner's opinion is well-reasoned and is supported by the medical evidence rather than speculation.  Therefore, the Board assigns the examiner's opinion significant probative value.

With regards to the Veteran's vertigo, the November 2009 VA examiner noted the Veteran's description of onset of dizziness and vertigo in the late 1970s or early 1980s.  The examiner opined that it is less likely than not that his vertigo is related to military service.  The onset of vertigo is several years after his separation from service.  Although cholesteatoma can cause vertigo and the surgery to correct it can cause vertigo as well, the Veteran denied any significant changes or developments in his symptoms over the years.  Instead, the vertigo can be solely attributed the general effects of aging.  Additionally, as the Veteran has not been granted service connection for a right ear disorder, he cannot be granted secondary service connection for vertigo as due to that right ear disorder.

In adjudicating this claim, the Board has specifically considered the statements made by the Veteran relating his claimed disorders to service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Although the Veteran is competent to testify that he suffers from symptoms of a right ear disorder and vertigo, he is not competent to provide a medical opinion linking his current disorders to his military service.  Additionally, the Veteran's representative is not competent to assert a link between the Veteran's hearing loss with his right ear disorder and vertigo.  No medical evidence has been presented to support that avenue of entitlement.  Such a medical nexus does not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  

Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's right ear disorder and vertigo to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  An initial compensable rating for right ear hearing loss is denied.

2.  Service connection for a right ear disorder, to include cholesteatoma, to also include as secondary to service-connected right ear hearing loss, is denied.

3.  Service connection for vertigo, claimed as dizziness, to include as secondary to service-connected right ear hearing loss and cholesteatoma, is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


